 

Exhibit 10.60

 

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made by and between
DESTINATION MATERNITY CORPORATION (the “Company”) and RODNEY SCHRIVER
(“Executive”) and is effective on December 4, 2017 (the “Effective Date”).

WHEREAS, the parties wish to enter into this Agreement to memorialize the terms
of Executive’s employment by the Company.

NOW, THEREFORE, in consideration of the foregoing and intending to be bound
hereby, the parties agree as follows:

1.Duration of Agreement.  This Agreement is effective on the date specified
above and has no specific expiration date.  Unless terminated by agreement of
the parties, this Agreement will govern Executive’s continued employment by the
Company until that employment ceases. Executive’s employment is at will and may
be terminated at any time by Executive or by the Company with or without Cause
(as defined below).  Except in the event of termination of Executive by Company
for Cause, either party shall provide the other with two weeks’ advance notice
prior to termination of employment.  Company may elect to pay Executive two
weeks’ pay in lieu of such notice period.

2.Title; Duties.  Executive will be employed as the Company’s Senior Vice
President, Chief Accouting Officer, reporting directly to the Company’s
Executive Vice President, Chief Financial Officer, or as otherwise directed by
the Company’s Chief Executive Officer (the “CEO”).  Executive will devote his or
her best efforts and substantially all of his or her business time and services
to the Company and its affiliates to perform such duties as may be customarily
incident to his or her position and as may reasonably be assigned to him or her
from time to time.  Executive will not, in any capacity, engage in other
business activities or perform services for any other individual, firm or
corporation without the prior written consent of the Company; provided, however,
that without such consent, Executive may engage in charitable, public service
and personal investment activities, so long as such activities do not in any
respect interfere with Executive’s performance of his or her duties and
obligations hereunder.

3.Place of Performance.  Executive will perform his or her services hereunder at
the principal executive offices of the Company; provided, however, that
Executive may be required to travel from time to time for business purposes.

4.Compensation and Indemnification.

4.1.Base Salary.  Executive’s annual salary is currently $265,000 (the “Base
Salary”), paid in accordance with the Company’s payroll practices as in effect
from time to time.  The Base Salary will be reviewed annually by the CEO.  

4.2.Annual Bonuses.

4.2.1.For each fiscal year ending during his or her employment, Executive will
be eligible to earn an annual bonus.  The target amount of that bonus is
currently 40% of Executive’s Base Salary for the applicable fiscal year and will
be pro-rated for the fiscal year already in progress at the time of Executive’s
commencement of employment.  The target amount will be reviewed annually by the
CEO.  The actual bonus payable with respect to a particular year will be
determined by the CEO, based on the achievement of corporate performance
objectives and individual performance, as determined by the CEO.  

-1-

--------------------------------------------------------------------------------

 

Any bonus payable under this paragraph will be paid within 90 days following the
end of the applicable fiscal year and, except as otherwise provided in Section
5.1.2, will only be paid if Executive remains continuously employed by the
Company through the actual bonus payment date.

4.2.2.For purposes of determining any bonus payable to Executive, the
measurement of corporate and individual performance will be performed by the CEO
in the CEO’s sole discretion (provided however, if Executive is subject to
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
such determination will be made by the Compensation Committee of the Company’s
Board of Directors).  From time to time, to the extent permitted by Section
162(m) of the Code, if applicable, the CEO may, in the CEO’s sole discretion,
make adjustments to corporate performance objectives, so that required
departures from the Company’s operating budget, changes in accounting
principles, acquisitions, dispositions, mergers, consolidations and other
corporate transactions, and other factors influencing the achievement or
calculation of such objectives do not affect the operation of this Section 4.2
in a manner inconsistent with its intended purposes.

4.2.3.The CEO may choose to provide Executive’s annual bonus opportunity through
the Company’s Management Incentive Program, in which case such bonus opportunity
will be subject to the additional terms and conditions therein contained.

4.3.Paid Time Off.  Executive will be entitled to paid time off each year in
accordance with the policies of the Company, as in effect from time to time, or
as may be otherwise agreed to by the Company in writing.

4.4.Additional Benefits.  To the extent relocation benefits are to be provided
to Executive by Company, such relocation benefits are incorporated herein and
attached hereto as Exhibit A.

4.5.Indemnification.  Executive will be indemnified for acts performed as an
employee of the Company to the extent provided in the Company's Bylaws, as in
effect from time to time.

5.Termination.  Upon any cessation of his or her employment with the Company,
Executive will be entitled only to such compensation and benefits as described
in this Section 5.  Upon any cessation of his or her employment for any reason,
unless otherwise requested by the Company, Executive agrees to resign
immediately from all officer and director positions Executive then holds with
the Company and its affiliates.

5.1.Termination without Cause or for Good Reason.  If Executive’s employment by
the Company ceases due to a termination by the Company without Cause (as defined
below) or a resignation by Executive for Good Reason (as defined below),
Executive will be entitled to:

5.1.1.payment of all accrued and unpaid Base Salary through the date of such
cessation;

5.1.2.payment of any annual bonus otherwise payable (but for the cessation of
Executive’s employment), to the extent unpaid, with respect to a year ended
prior to the cessation of Executive’s employment;

5.1.3.Base Salary continuation payments for a period equal to twenty-six (26)
weeks paid in accordance with the Company’s normal payroll practices; and

5.1.4.waiver of the applicable premium otherwise payable for COBRA continuation
coverage for Executive (and, to the extent covered immediately prior to the date
of such cessation, his or her eligible dependents) for a period equal to
twenty-six (26) weeks.

-2-

--------------------------------------------------------------------------------

 

Except as otherwise provided in this Section 5.1, all compensation and benefits
will cease at the time of such cessation and the Company will have no further
liability or obligation by reason of such cessation.  The payments and benefits
described in this Section 5.1 are in lieu of, and not in addition to, any other
severance arrangement maintained by the Company.  Notwithstanding any provision
of this Agreement, the payments and benefits described in Section 5.1 are
conditioned on Executive’s execution (and non-revocation) and delivery to the
Company, within 60 days following his or her cessation of employment, of an
effective general release of claims against the Company and its affiliates in
such form as the Company may reasonably require in a manner consistent with the
requirements of the Older Workers Benefit Protection Act (the
“Release”).  Subject to Section 5.4, below, the severance benefits described in
this Section 5.1 will begin to be paid or provided as soon as the Release
becomes irrevocable.

5.2.       Termination Following a Change in Control.  For cessations of
employment described in Section 5.1 that occur during the twenty-four (24) month
period following a Change in Control:

5.2.1. the references in Sections 5.1.3 and 5.1.4 to “twenty-six (26) weeks”
will each be replaced with a reference to “fifty-two (52) weeks;”

5.2.2.Executive will be entitled to payment of a pro-rata annual bonus for the
year of termination, determined and paid in the same manner and at the same time
as Executive’s annual bonus would otherwise have been determined and paid for
the applicable year, but for the termination.  Such annual bonus will be
pro-rated based on the number of full and partial months of the year transpired
prior to the date of termination; and

5.2.3.Executive will be entitled to an additional severance benefit equal to 40%
of his or her Base Salary, which amount will be divided into substantially equal
installments and paid over the salary continuation period described above in
Section 5.2.1.

For avoidance of doubt, the payment of these enhanced severance benefits is
subject to the release requirements described at the end of Section 5.1.

5.3.Other Terminations.  If Executive’s employment with the Company ceases for
any reason other than as described in Section 5.1, above (including but not
limited to termination (a) by the Company for Cause, (b) as a result of
Executive’s death, (c) as a result of Executive’s disability or (d) by Executive
without Good Reason), then the Company’s obligation to Executive will be limited
solely to the payment of accrued and unpaid Base Salary through the date of such
cessation.  All compensation and benefits will cease at the time of such
cessation and, except as otherwise provided by COBRA, the Company will have no
further liability or obligation by reason of such termination.  The foregoing
will not be construed to limit Executive’s right to payment or reimbursement for
claims incurred prior to the date of such termination under any insurance
contract funding an employee benefit plan, policy or arrangement of the Company
in accordance with the terms of such insurance contract.

5.4.Compliance with Section 409A.  If the termination giving rise to the
payments described in Section 5.1 is not a “Separation from Service” within the
meaning of Treas. Reg. § 1.409A-1(h)(1) (or any successor provision), then the
amounts otherwise payable pursuant to that section will instead be deferred
without interest and will not be paid until Executive experiences a Separation
from Service.  In addition, to the extent compliance with the requirements of
Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is necessary to avoid
the application of an additional tax under Section 409A of Code to payments due
to Executive upon or following his or her Separation from Service, then
notwithstanding any other provision of this Agreement (or any otherwise
applicable plan, policy, agreement or arrangement), any such payments that are
otherwise due within six months following Executive’s Separation from Service
(taking into account the preceding sentence of this paragraph) will be deferred
without interest and paid to Executive in a lump sum immediately following that
six month period.  This

-3-

--------------------------------------------------------------------------------

 

paragraph should not be construed to prevent the application of Treas. Reg. §
1.409A-1(b)(9)(iii)(or any successor provision) to amounts payable
hereunder.  For purposes of the application of Treas. Reg. § 1.409A-1(b)(4)(or
any successor provision), each payment in a series of payments will be deemed a
separate payment.

5.5.Compliance with Section 280G.  If any payment or benefit due to Executive
from the Company or its subsidiaries or affiliates, whether under this Agreement
or otherwise, would (if paid or provided) constitute an Excess Parachute Payment
(as defined below), then notwithstanding any other provision of this Agreement
or any other commitment of the Company, that payment or benefit will be limited
to the minimum extent necessary to ensure that no portion thereof will fail to
be tax-deductible to the Company by reason of Section 280G of the Code.  The
determination of whether any payment or benefit would (if paid or provided)
constitute an Excess Parachute Payment will be made by the Company, in good
faith and in its sole discretion.  If multiple payments or benefits are subject
to reduction under this paragraph, such payments or benefits will be reduced in
the order that maximizes Executive’s economic position (as determined by the
Company in good faith).  If, notwithstanding the initial application of this
Section 5.5, the Internal Revenue Service determines that any payment or benefit
provided to Executive constituted an Excess Parachute Payment, this Section 5.5
will be reapplied based on the Internal Revenue Service’s determination and
Executive will be required to promptly repay to the Company any amount in excess
of the payment limit of this Section 5.5, plus interest on such amount as
determined at the applicable federal rate specified in Section 7872(f)(2) of the
Code.

5.6.Definitions.  For purposes of this Agreement:

5.6.1.“Cause” means (a) conviction of, or the entry of a plea of guilty or no
contest to, a crime, other than a minor traffic offense; (b) alcohol abuse or
use of controlled drugs (other than in accordance with a physician’s
prescription); (c) willful misconduct or gross negligence in the course of
employment; (d) material breach of any published Company policy, including
(without limitation) the Company’s ethics guidelines, insider trading policies
or policies regarding employment practices; (e) material breach of any agreement
with or duty owed to the Company or any of its affiliates; or (f) refusal to
perform the lawful and reasonable directives of a supervisor.  For avoidance of
doubt, a separation from service that occurs as a result of a condition
entitling Executive to benefits under any Company sponsored or funded long term
disability arrangement will not constitute a termination “without Cause.”

5.6.2.“Change in Control” means the first to occur of any of the events
described in Section 1(f) of the Company’s 2005 Equity Incentive Plan (or any
successor provision).  Notwithstanding the foregoing, a Change in Control will
not be deemed to have occurred unless such event would also be a Change in
Control under Code Section 409A or would otherwise be a permitted distribution
event under Code Section 409A.

5.6.3.“Excess Parachute Payment” has the same meaning as used in Section
280G(b)(1) of the Code.

5.6.4.“Good Reason” means any of the following, without Executive’s prior
consent: (a) a material, adverse change in title, authority or duties (including
the assignment of duties materially inconsistent with the Executive’s position);
(b) a reduction in Base Salary or bonus opportunity (described in paragraph
4.2.1); or (c) a relocation of Executive’s principal worksite more than 50
miles.  However, none of the foregoing events or conditions will constitute Good
Reason unless Executive provides the Company with written objection to the event
or condition within 30 days following the occurrence thereof, the Company does
not reverse or otherwise cure the event or condition within 30 days of receiving
that written objection, and Executive resigns his or her employment within 30
days following the expiration of that cure period.

-4-

--------------------------------------------------------------------------------

 

5.6.5.“Restricted Period” means the greater of: (a) six (6) months; or (b) the
period of time during which Executive is receiving Base Salary continuation
payments, after termination of employment with the Company by Executive or by
Company, for any reason, with or without cause.

6.Confidential Information.  Confidential Information means information which
the Company regards as confidential or proprietary and which Executive learns or
develops during or related to his or her employment, including, but not limited
to, information:

 

a.

relating to the Company’s products, suppliers, pricing, costs, sourcing, design,
fabric and distribution processes;

 

b.

relating to the Company’s marketing plans and projections;

 

c.

consisting of lists of names and addresses of the Company’s employees, agents,
factories and suppliers;

 

d.

relating to the methods of importing and exporting used by the Company;

 

e.

relating to manuals and procedures created and/or used by the Company;

 

f.

consisting of trade secrets or other information that is used in the Company’s
business, and which give the Company an opportunity to obtain an advantage over
competitors who do not know such trade secrets or how to use the same;

 

g.

consisting of software in various stages of development (source code, object
code, documentation, flow charts), specifications, models, data and customer
information;

 

h.

consisting of financial information and financial analysis prepared by the
Company or used by the Company;

 

i.

consisting of legal information; and

 

j.

relating to contracts.

 

Executive assigns to Company any rights he or she may have in any Confidential
Information.  Executive shall not disclose any Confidential Information to any
third-party or use any Confidential Information for any purposes other than as
authorized by the Company.

 

Executive agrees not to disclose to Company or use for its benefit any
confidential information that he or she may possess from any prior employers or
other sources.

 

7.Surrender of Materials.  Executive hereby agrees to deliver to the Company
promptly upon request or on the date of termination of Executive’s employment,
all documents, copies thereof and other materials in Executive’s possession
pertaining to the business of the Company and its customers, including, but not
limited to, Confidential Information (and each and every copy, disk, abstract,
summary or reproduction of the same made by or for Executive or acquired by
Executive).  Executive will be responsible for the value of all Company or
customer property that is not timely returned.  Executive authorizes the Company
to deduct the fair market value of such property from any monies owed to him or
her.

8.Non-Competition and Non-Solicitation.  Executive acknowledges that the Company
has developed and maintains at great expense, a valuable supplier network,
supplier contacts, many of which are of longstanding, product designs, and other
information of the type described in Section 6 of this Agreement, and that in
the course of his or her employment (or continued employment) by the Company,
Executive will be given Confidential Information concerning such suppliers and
products, including information concerning such suppliers’ purchasing personnel,
policies, requirements, and preferences, and such product’s design, manufacture
and marketing.

 

a.

Accordingly, Executive agrees that during the period of Executive’s employment
and for the Restricted Period, Executive will not:

 

-5-

--------------------------------------------------------------------------------

 

 

(i)

Provide services for a business or enterprise that, in its previous fiscal year,
generated 20% or more of its gross revenue from the design, manufacture and/or
sale of Maternity Product.  This subparagraph only applies in the following
geographic areas: (x) states and commonwealths of the United States; (y) the
District of Columbia; and (z) any foreign country.  Furthermore, this
subparagraph only applies in the foregoing geographic areas to the extent that
the Company has designed, sold or manufactured Maternity Product or has
undertaken preparations to engage in any such business within the year prior to
the termination of Executive’s employment;

 

 

(ii)

Provide services for the following entities (including any of their respective
divisions, subsidiaries, or affiliates): (a) Gap Inc., (b) J.C. Penney
Corporation, Inc., (c) Target Corporation, (d) Macy’s, Inc., (e) Sears Holding
Corporation, (f) Bed Bath and Beyond, Inc., (g) Gordmans Stores, Inc., (h)
Boscov’s (i) Century 21 Department Store, or (j) Kohl’s Corporation.  Such list
of entities may be modified from time to time in the sole reasonable discretion
of the Company.  Executive is not permitted to provide services to such
businesses regardless of the amount of Maternity Product sales generated by such
businesses.

 

The term “Maternity Product” is defined as maternity and nursing apparel and
related maternity and nursing accessories.  

 

b.   During the period of Executive’s service with the Company and its
affiliates, and for the Restricted Period, Executive will not induce, attempt to
induce (or in any way assist any other person in inducing or attempting to
induce) any employee, consultant, supplier, licensor, licensee, contractor,
agent, strategic partner, distributor or other person to terminate or modify any
agreement, arrangement, relationship or course of dealing with the
Company.  Further, during such period Executive will not directly or indirectly,
on Executive’s own behalf or on behalf of any other person or entity, employ or
solicit for employment: (i) any current Company employee or agent; or (ii) any
former Company employee or agent who provided services to the Company within the
prior twelve (12) month period.

 

 

c.

Executive acknowledges that any breach by him or her of the provisions of this
Section 8 (the “Restrictive Covenants”), whether or not willful, will cause
continuing and irreparable injury to the Company for which monetary damages
alone would not be an adequate remedy.  Executive shall not, in any action or
proceeding to enforce the Restrictive Covenants, assert the claim or defense
that such an adequate remedy at law exists.  If there is a breach or threatened
breach of any of the Restrictive Covenants, or any other obligation contained in
this Agreement, the Company shall be entitled to an injunction restraining
Executive from any such breach without the necessity of proving actual damages,
and Executive waives the requirement of posting a bond.  Nothing herein,
however, shall be construed as prohibiting the Company from pursuing other
remedies for such breach or threatened breach.

 

 

d.

Executive agrees to disclose the existence and terms of the Restrictive
Covenants to any person for whom Executive performs services for during the
Restricted Period following any cessation of his or her service with the Company
and its affiliates.

 

 

e.

Executive acknowledges that the Restrictive Covenants are reasonable and
necessary to protect the legitimate interests of the Company and its affiliates,
that the duration

-6-

--------------------------------------------------------------------------------

 

 

and scope of the Restrictive Covenants are reasonable given Executive’s position
within the Company, and that the Company would not have entered into this
Agreement or otherwise agreed to provide the increased severance protection
described herein in the absence of Executive’s execution of this Agreement.

 

9.Other Conditions of Employment.  Executive shall be subject to other terms and
conditions of employment as set forth in: a) the prevailing Company Team Member
Handbook, b) the prevailing Company insider trading policies, and c) any other
Company policies, all of which shall be subject to interpretation and change
from time to time at the sole discretion of the Company, so long as such terms
and conditions are not materially inconsistent with the terms hereof.

10.Miscellaneous.

10.1.No Liability of Officers and Directors Upon Insolvency.  Notwithstanding
any other provision of the Agreement, Executive hereby (a) waives any right to
claim payment of amounts owed to him or her, now or in the future, pursuant to
this Agreement from directors or officers of the Company if the Company becomes
insolvent, and (b) fully and forever releases and discharges the Company’s
officers and directors from any and all claims, demands, liens, actions, suits,
causes of action or judgments arising out of any present or future claim for
such amounts.

10.2.Other Agreements.  Executive represents and warrants to the Company that
there are no restrictions, agreements or understandings whatsoever to which
Executive is a party that would prevent or make unlawful his or her execution of
this Agreement, that would be inconsistent or in conflict with this Agreement or
Executive’s obligations hereunder, or that would otherwise prevent, limit or
impair the performance by Executive of his or her duties under this Agreement.

10.3.Successors and Assigns.  The Company may assign this Agreement to any
successor to its assets and business by means of liquidation, dissolution, sale
of assets or otherwise.  For avoidance of doubt, a termination of Executive’s
employment by the Company in connection with a permitted assignment of the
Company’s rights and obligations under this Agreement is not a termination
“without Cause” so long as the assignee offers employment to Executive on the
terms herein specified (without regard to whether Executive accepts employment
with the assignee).  The duties of Executive hereunder are personal to Executive
and may not be assigned by him or her.

10.4.Governing Law and Enforcement.  This Agreement will be governed by and
construed in accordance with the laws of the State of New Jersey, without regard
to the principles of conflicts of laws.  Any legal proceeding arising out of or
relating to this Agreement will be instituted in a state or federal court in the
State of New Jersey, and Executive and the Company hereby consent to the
personal and exclusive jurisdiction of such court(s) and hereby waive any
objection(s) that they may have to personal jurisdiction, the laying of venue of
any such proceeding and any claim or defense of inconvenient forum.

10.5.Waivers.  The waiver by either party of any right hereunder or of any
breach by the other party will not be deemed a waiver of any other right
hereunder or of any other breach by the other party.  No waiver will be deemed
to have occurred unless set forth in a writing.  No waiver will constitute a
continuing waiver unless specifically stated, and any waiver will operate only
as to the specific term or condition waived.

10.6.Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable
law.  However, if any provision of this Agreement is held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or

-7-

--------------------------------------------------------------------------------

 

unenforceability will not affect any other provision, and this Agreement will be
reformed, construed and enforced as though the invalid, illegal or unenforceable
provision had never been herein contained.

10.7.Survival.  This Agreement will survive the cessation of Executive’s
employment to the extent necessary to fulfill the purposes and intent of the
Agreement.

10.8.Notices.  Any notice or communication required or permitted under this
Agreement will be made in writing and (a) sent by overnight courier, (b) mailed
by overnight U.S. express mail, return receipt requested or (c) sent by
telecopier.  Any notice or communication to Executive will be sent to the
address contained in his or her personnel file.  Any notice or communication to
the Company will be sent to the Company’s principal executive offices, to the
attention of its CEO.  Notwithstanding the foregoing, either party may change
the address for notices or communications hereunder by providing written notice
to the other in the manner specified in this paragraph.

10.9.Entire Agreement; Amendments.  This Agreement contains the entire agreement
and understanding of the parties hereto relating to the subject matter hereof,
and merges and supersedes all prior and contemporaneous discussions, agreements
and understandings of every nature relating to that subject matter.  This
Agreement may not be changed or modified, except by an agreement in writing
signed by each of the parties hereto.

10.10.Withholding.  All payments (or transfers of property) to Executive will be
subject to tax withholding to the extent required by applicable law.

10.11.Section Headings.  The headings of sections and paragraphs of this
Agreement are inserted for convenience only and will not in any way affect the
meaning or construction of any provision of this Agreement.

10.12.Counterparts; Facsimile.  This Agreement may be executed in multiple
counterparts (including by facsimile signature), each of which will be deemed to
be an original, but all of which together will constitute but one and the same
instrument.

 

 

[signature page follows]




-8-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, in each case
effective on the Effective Date.

 

DESTINATION MATERNITY CORPORATION


By:  

 

Name:  ________________________________

Title:  _________________________________


 

 

EXECUTIVE




RODNEY SCHRIVER




-9-

--------------------------------------------------------------------------------

 

Exhibit A

 

Not applicable.

-10-